        Case 6:03-cr-10058-JTM Document 147 Filed 04/09/21 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS



UNITED STATES OF AMERICA,
            Plaintiff,

       vs.                                            No. 03-10058-1-JTM

QUINCY DARNELL BLUE,
           Defendant.



                            MEMORANDUM AND ORDER


       This matter is now before the court on defendant Quincy Darnell Blue’s motions

(Dkt. 144, 145) for compassionate release under 18 U.S.C. § 3582(c)(l)(A). Mr. Blue

argues the court should reduce his sentence in light of the risk he faces from the

COVID-19 virus. The defendant has the burden to show he should be released under §

3582. United States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016). Even if a defendant

otherwise shows that “extraordinary and compelling” reasons support a release, he

must demonstrate that such a result is consistent with the sentencing factors set out in

18 U.S.C. § 3553(a).

       Having reviewed the pleadings, the court finds that the defendant has failed to

demonstrate extraordinary and compelling reasons for release. The medical records

establish that the defendant has contracted the Covid-19 virus in October, 2020 — and

has recovered. The defendant has no underlying medical condition which would render
          Case 6:03-cr-10058-JTM Document 147 Filed 04/09/21 Page 2 of 4




him susceptible to more serious injury in the event he again contracts the virus. Rather,

he invokes the threat presented by the virus to all persons of his age, race and gender.

        But even assuming that the defendant met the threshold test for compassionate

release, that relief should not be granted where the result would run counter to the

Section 3553 factors governing an appropriate sentence. The 3553(a) factors relevant to

defendant’s request for compassionate release are (1) his personal history and

characteristics, (2) his sentence relative to the nature and seriousness of his offenses; (3)

the need for the sentence to provide just punishment, promote respect for the law,

reflect the seriousness of the offense, deter crime, and protect the public; (4) the need for

any rehabilitative services; (5) the applicable guideline sentence; and (6) the need to

avoid unwarranted sentencing disparities among similarly-situated defendants. 18

U.S.C. § 3553(a)(1) – (6).

        This court has previously granted compassionate release to prisoners convicted

of nonviolent drug crimes. However, the court has repeatedly concluded that release

under § 3582 should be denied where that remedy would fail to reflect the seriousness

of the offense, in particular where the defendant was convicted of violent criminal

activity. See United States v. Beasley, No. 13-10112-01-JTM (D. Kan. Sept. 23, 2020). 1



1 Numerous other courts have reached the same conclusion. See United States v. Taylor, No. 4:17-CR-9(1),
2020 WL 5222797, at *5 (E.D. Tex. Sept. 1, 2020) (given the extent of defendant's drug activity and his
possession of a handgun in connection with that activity, “the court cannot conclude that Taylor would
not pose a danger to the safety of any other person or to the community, if released from confinement”);
United States v. Brewster, No. 3:19-CR-44-JD-MGG, 2020 WL 5088586, at *3 (N.D. Ind. Aug. 28, 2020)
(release would be inconsistent with § 3553(a) given defendant's possession of weapons, including
“driving a vehicle with a loaded firearm under his seat”); United States v. Neloms, No. 18-CR-80154, 2020
                                                   2
          Case 6:03-cr-10058-JTM Document 147 Filed 04/09/21 Page 3 of 4




        In the present action, the jury convicted the defendant of armed bank robbery (in

violation of 18 U.S.C. § 2113(a) and (d)) and using a firearm during the robbery (in

violation of 18 U.S.C. § 924(c)). In light of defendant’s criminal history, Judge Brown’s

360 month sentence (Dkt. 63) was consistent with the standards of 18 U.S.C. § 3553(a).

Because the defendant’s career offender status and the instant criminal conduct

involved actual crimes of violence, relief under the compassionate release statute is

inappropriate.

        The court further finds no basis for defendant’s additional but unexplained

argument that he would like a downward departure. (Dkt. 144, at 1). To the extent that

Blue is arguing that his prior controlled offenses sentences should not qualify as

predicate offenses for criminal history purposes, the argument is a successive motion to

vacate his sentence, and the court lacks jurisdiction to consider it. United States v. Fine,

982 F.3d 1117, 1119 (8th Cir. 2020). The court finds that the defendant has adequately, if

unsuccessfully, presented his arguments for relief, and denies his request for

appointment of counsel.




WL 4794008, at *3 (S.D. Fla. Aug. 18, 2020) (agreeing with government’s argument that possession of a
firearm in connection with drug trafficking would preclude § 3582(c)(l)(A) release); United States v.
McGirt, No. 4:16-CR-86 (4), 2020 WL 4044973, at *4 (E.D. Tex. July 17, 2020) (because “McGirt's offense of
conviction entail his possession of firearms while an unlawful user of a controlled substance[,] the court
cannot conclude that McGirt would not pose a danger to the safety of any other person or to the
community”); United States v. Walters, No. 216CR00011JADPAL, 2020 WL 3104049, at *2 (D. Nev. June 11,
2020) (denying release to defendant guilty of “possession of methamphetamine with intent to sell and
being a felon in possession of a loaded semiautomatic handgun-serious and dangerous offenses”).

                                                    3
        Case 6:03-cr-10058-JTM Document 147 Filed 04/09/21 Page 4 of 4




      IT IS ACCORDINGLY ORDERED this day of April, 2021, that the defendant's

Motions for Release and Reduction (Dkt. 144, 145) are hereby denied.




                                       J. Thomas Marten
                                       J. Thomas Marten, Judge




                                          4
